OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant argues that he did not receive a prompt probation revocation hearing (see, CPL 410.70 [1]) and that the trial court unreasonably delayed his sentencing (see, CPL 380.30 [1]). We disagree. Trial courts have considerable discretion in administering litigation and in managing their dockets. Given this discretion, the time between the filing of the declaration of delinquency and the final hearing was not unreasonable as a matter of law. Similarly, the shorter period between the final hearing and the sentencing was not unreasonable as a matter of law.
Chief Judge Kaye and Judges Titone, Bellacosa, Smith, Levine, Ciparick and Wesley concur.
Order affirmed in a memorandum.